August 8, 1952


Hon. Coke~R. Stevenson, Jr.     Oplulon Ho. V-1504
Administrstor
Texas Liquor Control Board     Re:     Legelitg of ret8il beer
Austin, Texas                          llC?3laSee'%selling or
                                       tmalsporthg Beer to
                                       amther llcensed~ retail
                                       beer establishment un-
Dear Mr. Stevenson:                    der the same ownership.

         Your letter reqU@stiUg 8U Opinion Of this Office
ooncerning retail beer licensees is quoted in part as
followa:

         "In recent weeks weehave receive&  requests
     from the holders of retail beer licensea for
     permission to sell and transport beer fron their
     licensed uremises to other licensed stores,  un-
     der the sime ownership, located in and out-of
     the same city snd county.

         "I request your valued opinion on each of
     the following questiona:

         "1 * Whether or not 8 Retsil Beer Licensee
     can u    beer to other licensed retail beer es-
     t8blishIm?nts, under the same ownership, 8nd
     located in the same city 8s the seller.

          “2 . Whether or not a Retail Beer Licensee
     c8n transoort beer from one licensed store to
     another,,under the same ownership, and loceted
     in the same city.

          "3 . Whether or not a Retail Beer Licensee
     can sell beer to other licensed beer est8bllsh-
     mentfiunder   the same ownership, but located in
     a city other thsn that of the seller.

         "4., Whether or not a Retail Beer Licensee
     c8n transoort beer from one licensed store to
     BUOther, under the 8ame ownership, but located
     In different cities.
Hon. Coke R. Stevenson, Jr., pace 2 (V-1504)



          The basic question presented by yoair request la
whether the Tex8s Liquor Control Act prohibits the ex-
oh8age of beer between different licensed retail beer es-
t%blishments which are 00~1s    owned, in the 88188 way
th8t such exchange Is prohibited by the Act 8s between
differePt owners. Article 667-19,  Section A, provides
that a retsil beer dealer's license m8y be cancelled or
suspended if the dealer has:

             "18.     Purchesed beer for the purpose of resale
     from any person other th8n the holder of a Distrib-
     utor’s,      Manufacturer '8, or Brench Distributor's
     LMense;       or

           *19. Purchased, bartered, borrowed, lssoed,
     exchanged, or acquired any alcoholic bever8ge for
     the purpose of sale from another Retail Dealer of
     alcoholic beverage; . . ."

           Thus the general scheme of the Act normally limits
the ret811 dealer'8 souN)es oft supply,,to distributors and
manuf88turers 8nd forbids the dealer to purch&se or acquire
beer from another ret811 dealer. The Act does not prohibit
interchange between retail beer est8blishments in every    in-
stance.   It does prohibit the purchase or. other 8cquiaition
of beer by one retail dealer from 8n0,ther retell dealer or
from someone else, who is not 8 distributor or manufacturer.
Under the literal provisions of the Aot, these prohibitions
8re operative only 8s to transactions between sep8rate and
distinct persons and not to mere transfers of merchandise
between, various licensed places which are owned by the same
retail dealer.

          Paragraph 18, Section A of Article 667-19 forbids
the "purch8se'I of beer by the retell deeler from anyone ex-
cept certain specified persons. But the provisions of this
section 81% not applicable to traneactione between Sever81
licensed establishments owned by the same person, because
for 8 purchase there must be a sele and for 8 sale there
must be a %8nsfer    of property from one person to another
In exchange for money or some other v8lU8ble  consideration."
Bellew v. State, 121 S.W.2d 346 (Tex. Crlm. 1938).   A sale
in these circumstances is not possible.

            Since 8 sale between establishments owned by the
same person   Is not possible, It makes unnecessary an 8nswer
to your first snd,third questions.
.’




     Hon. Coke R. Stevenson, page 3,    (V-1504)



                 This entire opinion Is based on the assumption
      that, the s~tatement of "ownership by the same parson is
      oorrect and that the ownership is bona fide. If actual
      seles (I- e., transfers of property for money or other
      valuable cOnsider8tiOn) are being made. between establish-
      ments purportedly owned by the same person, an investlga-
      tion of the purported ownership would be in order. Such
      circumstances would Indicate some degree of difference In
      ownership and If so, the sales between such establishments
     'would be unlawful.

               We find nothing in the Liquor Act which prohibits
     the transportation of beer between licensed retail estab-
     lishments because they are owned by the same person.  In our
     opinion such transportation is lawful so long as other pro-
     visions of the Liquor Act pertaining to the trensportation
     of beer .sre complied with.


                                  SUMMARY


                  The transportation of beer between licensed
             retail beer establishments which are owned by the
             same person Is lawful provided other provisions
             of the Liquor Act releting to transportation are
             complied with.

     APPROVED:                               Yours very truly,

     Bled McDaniel                             PRICE DANIEL
     State Affairs Division                  Attorney General

     b&-g K0 Well
     Reviewing Assistant

     Charles D. Mathews                      BY b=JAyw
     First Assistant                             R ston Lanning
                                                 Assistant
     RL/rt